In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-2655
PURDUE RESEARCH FOUNDATION,
                                              Plaintiff-Appellant,

                                v.

SANOFI-SYNTHELABO, S.A.,
SANOFI-SYNTHELABO, INCORPORATED,
and STWB, INCORPORATED,
                                            Defendants-Appellees.
                         ____________
           Appeal from the United States District Court for
        the Northern District of Indiana, Hammond Division.
                  No. 02 C 4—Allen Sharp, Judge.
                         ____________
    ARGUED DECEMBER 9, 2002—DECIDED AUGUST 4, 2003
                         ____________

 Before BAUER, RIPPLE and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. Purdue Research Foundation
(“PRF”), an Indiana corporation with its principal place of
business in West Lafayette, Indiana, filed this action for
breach of contract in the Superior Court for Tippecanoe
County, Indiana, against Sanofi-Synthelabo, S.A. (“SSBO
France”), a French corporation with its principal place of
2                                                      No. 02-2655
                              1
business in Paris, France. PRF alleged that it was entitled
to payments relating to the development of an antiviral
drug, known as pleconaril, under a Cooperative Research
Agreement that SSBO France had acquired from Sterling
Winthrop, Inc. through an asset purchase agreement. In-
voking the diversity jurisdiction of the district court, see 28
U.S.C. § 1332, SSBO France removed the case to the United
                                                              2
States District Court for the Northern District of Indiana.


1
  PRF also named Sanofi-Synthelabo, Inc. (“SSBO U.S.”), a Dela-
ware corporation with its principal place of business in New
York, and STWB, Inc. (“STWB”), a now-defunct Delaware
corporation, as defendants. The district court, however, dis-
missed these defendants for misjoinder, and PRF does not appeal
that determination.
2
   In its Notice of Removal, SSBO France asserted that the district
court had subject matter jurisdiction over this case pursuant to
both 28 U.S.C. § 1332 (diversity of citizenship) and 28 U.S.C.
§ 1338 (patent construction). The United States Court of Appeals
for the Federal Circuit has exclusive jurisdiction over appeals in
which the jurisdiction of the district court is based, in whole or in
part, on the construction of a patent under 28 U.S.C. § 1338. See
28 U.S.C. § 1295(a)(1); see also Aura Lamp & Lighting, Inc. v.
Int’l Trading Corp., 325 F.3d 903, 906-07 (7th Cir. 2003). Although
the district court’s docket therefore reflects that its jurisdiction
is based on the existence of a federal question, we note that the
proper jurisdictional basis is diversity of citizenship. There is
complete diversity of citizenship between the plaintiff and the
defendants, and the matter in controversy exceeds the value of
$75,000. See 28 U.S.C. § 1332. Patent law jurisdiction extends only
to those cases in which “ ‘federal patent law creates the cause
of action’” or “ ‘the plaintiff’s right to relief necessarily depends
on resolution of a substantial question of federal patent law, in
that patent law is a necessary element of one of the well-pleaded
claims.’” U.S. Valves, Inc. v. Dray, 190 F.3d 811, 813 (7th Cir. 1999)
                                                        (continued...)
No. 02-2655                                                      3

The district court dismissed PRF’s complaint against SSBO
France for want of personal jurisdiction. For the reasons set
forth in the following opinion, we affirm the judgment of
the district court.


                                I
                       BACKGROUND
A. Facts
  PRF is the contracting authority for all sponsored research
undertaken at Purdue University. SSBO France is a French
corporation in the business of developing, manufacturing
and selling pharmaceuticals.
  On December 1, 1987, PRF entered into a five-year Coop-
erative Research Agreement (“Agreement”) with Sterling
Drug, Inc. (“Sterling Drug”) for the purpose of developing
                        3
certain antiviral drugs. The Agreement acknowledged that
Dr. Michael Rossmann and other Purdue scientists had
been cooperating with Sterling scientists since January 1,


2
  (...continued)
(quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,
809 (1988)). Because neither situation is present in this case, we
have jurisdiction over this appeal.
3
  We focus on the first agreement but note that PRF actually
entered into three separate Cooperative Research Agreements
with Sterling Drug between December 1, 1987, and December 1,
1992. However, PRF has made no effort to differentiate the later
agreements from the 1987 agreement. More importantly, the
parties express no disagreement over the fact that research under
these agreements is completed, and this litigation solely concerns
PRF’s claim that it is owed compensation because its research led
to a successful product.
4                                                   No. 02-2655

1986, that their research had led to an increased under-
standing of the interaction between certain viruses and an-
tiviral agents, and that the parties desired to continue their
relationship in order to further develop antiviral agents of
interest to Sterling Drug. The Agreement obligated Sterling
Drug to compensate PRF for product achievements related
                            4
to the sponsored research.
  Under the Agreement, PRF and Sterling Drug agreed
to share the cost of their collaborative research efforts, both
contributing $50,000 for each of the five years. Sterling
Drug further agreed to furnish Dr. Rossmann and his asso-
ciates with adequate supplies of picornavirus and other
viruses for research to be performed at Purdue University.
In addition, both PRF and Sterling Drug agreed to provide
the other with an annual written report summarizing the
work carried out under the Agreement by Purdue scientists


4
   The Agreement recognized that the collaborative research
could lead to four types of product achievements: (1) joint in-
ventions, (2) inventions made solely by Sterling Drug personnel,
(3) inventions made solely by Purdue University personnel, and
(4) inventions made jointly with third parties. In regard to the
second category, which is at issue in this litigation, the Agree-
ment provided that any invention, which “is conceived or first
actually reduced to practice in the course of work under this
Agreement,” and which, “under United States law, is an inven-
tion solely of Sterling personnel, shall be owned by Sterling
alone.” R.1, “Cooperative Research Agreement” at ¶ 7.2(b). With
respect to any such invention, the parties agreed “to negotiate in
good faith to determine a percentage that Sterling will pay PRF
based on net sales of any product, the manufacture, use or sale of
which would infringe a claim of an issued, unexpired and
enforceable patent or a published patent application covering one
or more aspects of the invention if the patent or application were
not owned by Sterling.” Id. at ¶ 9.1.
No. 02-2655                                                    5

at the University and by Sterling scientists at Sterling’s
facilities. Sterling Drug also agreed to indemnify PRF for
any liability arising from the manufacture, use, distribution
or sale of products by Sterling Drug, its affiliates or licens-
ees. The Agreement provided for the application of Indiana
law, but it did not contain a choice of forum clause or a
stipulation as to personal jurisdiction in Indiana. Also, the
Agreement permitted Sterling Drug to assign the contract
to any entity that succeeded to substantially all of Sterling
Drug’s ethical pharmaceutical business.
  By its terms, the research component of the Agreement
                                5
expired on December 1, 1992. During the period of the
Agreement, PRF and Sterling Drug worked on and evalu-
ated various antiviral chemical compounds. According to
PRF, this research, which was conducted primarily in West
Lafayette, Indiana, contributed to the development of
pleconaril, an antiviral drug intended to treat the common
cold. On September 20, 1994, Sterling Winthrop, Inc.
(“Sterling Winthrop”), the successor to Sterling Drug, was
granted a patent for the chemical compound known as
            6
pleconaril.
  In 1994, the intellectual property relating to Sterling
Winthrop’s ethical pharmaceutical business was purchased
by Sanofi, S.A. (“Sanofi France”), a French corporation, and
Sanofi Winthrop, Inc. (“Sanofi Winthrop”), a Delaware cor-
poration and subsidiary of Sanofi France. Relevant to this


5
  Although the Agreement expired on December 1, 1992, Sterling
Drug’s obligation to compensate PRF for product achievements
related to the sponsored research continued.
6
   The patent application was filed on April 15, 1992. The patent
identifies Guy D. Diana and Theodore J. Nitz, employees of Ster-
ling Winthrop, as the lone inventors.
6                                                No. 02-2655

lawsuit, Sanofi France took title to Sterling Winthrop’s
“pipeline and/or discovery products,” which included the
intellectual property relating to pleconaril. R.15 at ¶ 7.
Sanofi Winthrop obtained title to a different class of
Sterling Winthrop’s intellectual property relating to “com-
mercial products.” Id. Sterling Winthrop’s other assets,
including intellectual property relating to different Sterling
Winthrop operations, were purchased by companies other
than Sanofi France and Sanofi Winthrop. See id.
  In 1999, Sanofi France merged with Synthelabo, S.A.,
another French corporation, and became SSBO France. At
the same time, Sanofi Winthrop became SSBO U.S. Follow-
ing the merger, SSBO France retained all property rights in
pleconaril. On February 27, 2001, SSBO France granted
ViroPharma, Inc. (“ViroPharma”), a Delaware corporation
with its principal place of business in Pennsylvania, an ex-
clusive royalty-bearing license to develop, market and sell
pleconaril throughout the United States and Canada. See
            7
R.21, Ex.G.
  In furtherance of the 1987 Cooperative Research Agree-
ment, Sterling Drug regularly shipped research samples to
Dr. Rossmann and his associates in Indiana for their analy-
sis. Sterling Drug scientists and employees also made sev-
eral visits to Purdue’s campus in West Lafayette, Indiana, to
discuss and evaluate the progress of PRF’s research. In
addition to physical visits by Sterling Drug personnel,
Sterling Drug established and maintained ongoing commu-
nications with PRF through the use of mail, telephone,
facsimile and other means. There is no evidence, however,
that SSBO France, or its predecessor, Sanofi France, physi-



7
  This license agreement superseded earlier agreements between
Sanofi France and ViroPharma relating to pleconaril.
No. 02-2655                                                7

cally entered Indiana in furtherance of the Agreement or
communicated with PRF about the Agreement in any way.
   Although SSBO France is in the business of developing,
manufacturing and selling pharmaceuticals, it performs
none of these operations in the United States. The develop-
ment, manufacture and sale of pharmaceuticals in the
United States under the name of “Sanofi Synthelabo” is
undertaken exclusively by SSBO U.S., a wholly-owned sub-
sidiary of SSBO France. Other licensees of SSBO France,
including ViroPharma, develop, manufacture and/or sell
pharmaceuticals in the United States under the name of the
individual licensee. SSBO France does not manufacture or
sell any goods in Indiana, does not provide any services in
Indiana, does not maintain any offices in Indiana, does not
own any real property in Indiana, does not insure any risks
located in Indiana and does not employ any persons in
Indiana. SSBO France has executed several confidentiality
agreements with Eli Lilly, Inc., an Indiana corporation with
its principal place of business in Indianapolis, Indiana, but
none of these agreements concern pleconaril.


B. District Court Proceedings
  On December 20, 2001, PRF filed this action for breach of
contract in the Superior Court for Tippecanoe County,
Indiana. PRF alleged that research conducted by Dr.
Rossmann and other Purdue scientists under the PRF-
Sterling Agreement contributed to the development of
certain antiviral drugs, including pleconaril, for which
Sterling and/or its successors had received commercial
benefits, that SSBO France was the successor-in-interest to
Sterling and/or had assumed its obligations under the
Agreement, and that PRF was owed payments under the
Agreement in connection with the development of plecona-
8                                                     No. 02-2655
    8
ril. On January 22, 2002, SSBO France removed the case to
the United States District Court for the Northern District of
Indiana; and, on February 14, 2002, it filed a motion to
dismiss for lack of personal jurisdiction pursuant to Rule
12(b)(2) of the Federal Rules of Civil Procedure.
  On June 5, 2002, after the parties had conducted limited
discovery relating to the jurisdictional issue, the district
court dismissed PRF’s complaint for lack of personal jur-
isdiction. The court first rejected PRF’s argument that SSBO
France is subject to specific jurisdiction in Indiana because,
as Sterling’s predecessor-in-interest, it is bound by Sterling’s
extensive contacts with Indiana in the formation and
performance of the Agreement. See R.35 at 4. The court rea-
soned that, although personal jurisdiction may be imputed
to a corporate successor in some instances, “when the
predecessor and successor are parties to the assignment of
a contract, the assignee does not automatically assume the
assignor’s contacts with the forum.” Id. Because SSBO
France purchased less than all of Sterling, the court con-
cluded that it could not attribute Sterling’s contacts to SSBO
France. See id.
  The district court then rejected PRF’s argument that
SSBO France’s own contacts with Indiana are sufficient to
establish the continuous and systematic contacts needed
to confer general jurisdiction over SSBO France. See id. at 5.
Finally, the court rejected PRF’s argument that SSBO
France is subject to personal jurisdiction under a stream of
commerce theory. Because SSBO U.S. and other licensees of
SSBO France are responsible for manufacturing and distri-


8
   For the purpose of this opinion, there is no significant distinc-
tion between Sterling Drug and its successor, Sterling Winthrop.
Accordingly, we refer to them hereafter as “Sterling.”
No. 02-2655                                                        9

buting the products that stem from SSBO France’s patents
in the United States, the court reasoned that SSBO France
does not place any products into the stream of commerce
and therefore the stream of commerce doctrine does not
apply.


                                  II
                          DISCUSSION
  A district court sitting in diversity has personal jurisdic-
tion over a nonresident defendant only if a court of the state
in which it sits would have jurisdiction. See Hyatt Int’l
Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002). Whether an
Indiana state court would have jurisdiction over SSBO
France usually would require a two-step inquiry. See Int’l
Med. Group, Inc. v. American Arbitration Ass’n, Inc., 312 F.3d
833, 846 (7th Cir. 2002). First, we would determine whether
the law of Indiana, specifically Indiana Trial Rule 4.4(A),
                                                            9
subjects SSBO France to in personam jurisdiction. See id. If


9
    Indiana Trial Rule 4.4(A) provides:
      Any person or organization that is a nonresident of this state,
      a resident of this state who has left the state, or a person
      whose residence is unknown, submits to the jurisdiction of
      the courts of this state as to any action arising from the
      following acts committed by him or her or his or her agent:
          (1) doing any business in this state;
          (2) causing personal injury or property damage by an act
      or omission done within this state;
           (3) causing personal injury or property damage in this
      state by an occurrence, act or omission done outside this
      state if he regularly does or solicits business or engages in
                                                      (continued...)
10                                                        No. 02-2655

it did, we then would determine whether the exercise of
jurisdiction over SSBO France comports with the require-
ments of federal due process. See id. In this case, however,
we believe that considerations of judicial economy and
prudence justify our pretermitting the first inquiry. Indiana
Trial Rule 4.4(A) recently has been amended and, if we


9
    (...continued)
       any other persistent course of conduct, or derives substantial
       revenue or benefit from goods, materials, or services used,
       consumed, or rendered in this state;
           (4) having supplied or contracted to supply services
      rendered or to be rendered or goods or materials furnished
      or to be furnished in this state;
           (5) owning, using, or possessing any real property or an
      interest in real property within this state;
           (6) contracting to insure or act as surety for or on behalf
      of any person, property or risk located within this state at the
      time the contract was made;
           (7) living in the marital relationship within the state
      notwithstanding subsequent departure from the state, as to
      all obligations for alimony, custody, child support, or prop-
      erty settlement, if the other party to the marital relationship
      continues to reside in the state; or
           (8) abusing, harassing, or disturbing the peace of, or
      violating a protective or restraining order for the protection
      of, any person within the state by an act or omission done in
      this state, or outside this state if the act or omission is part of
      a continuing course of conduct having an effect in this state.
Indiana Tr. R. 4.4(A). In addition to the enumerated bases for per-
sonal jurisdiction, Indiana Trial Rule 4.4(A) now provides that “a
court of this state may exercise jurisdiction on any basis not
inconsistent with the Constitutions of this state or the United
States.” Id. This amendment became effective on January 1, 2003,
while Purdue’s case was pending on appeal.
No. 02-2655                                                 11

were to address its applicability, we necessarily would be
obliged to address the issue of the amended version’s
retroactivity. Because we have determined that the exercise
of jurisdiction in this case would not comport with the
requirements of the federal Due Process Clause, we need
not, and in our view should not, gratuitously address this
question.


A. Specific Jurisdiction
   We turn to the question of whether PRF has demonstrated
that there are sufficient minimum contacts between SSBO
France, this litigation and Indiana to permit us to say that
it is fundamentally fair to require SSBO France to par-
ticipate in this litigation and to be bound by the judgment
of a court sitting in Indiana. This inquiry is the classic
formulation of the analytical paradigm for assessing an
assertion of specifically affiliating jurisdiction. See World-
Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980);
International Shoe Co. v. Washington, 326 U.S. 310, 316-17
(1945).
  In undertaking this analysis, the most helpful case is
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985), because,
in the context of the adjudication of contractual rights, it
deals with the requisite minimum contacts necessary to
hold a nonresident defendant amenable to the jurisdiction
of a state court. Burger King sets forth both general norms
that are important to any minimum contacts analysis and
particularized norms that are specific to contract cases.
  We turn first to the general norms. In this respect, Burger
King teaches that the constitutional touchstone in any
specifically affiliating jurisdictional analysis is the minimum
contacts test annunciated by the Supreme Court of the
United States in International Shoe. See Burger King, 471
12                                                  No. 02-2655

U.S. at 474. As noted earlier, the inquiry here must focus on
whether it is fundamentally fair to require the defendant to
submit to the jurisdiction of the court with respect to this
litigation. See World-Wide Volkswagen, 444 U.S. at 292;
International Shoe, 326 U.S. at 316-17. The Supreme Court
consistently has made it clear that, in employing this test,
we must focus on the factor of “foreseeability.” The fore-
seeability that is significant for this purpose is whether the
defendant could have anticipated being haled into the
courts of the state with respect to the matter at issue. See
Burger King, 471 U.S. at 474; World-Wide Volkswagen, 444 U.S.
at 297. Notably, it must be the activity of the defendant that
makes it amenable to jurisdiction, not the unilateral activity
of the plaintiff or some other entity. See Burger King, 471 U.S.
at 474; World-Wide Volkswagen, 444 U.S. at 298. This require-
ment is designed to ensure that the defendant retains
sufficient, albeit minimal, ability to structure its activities so
that it can reasonably anticipate the jurisdictions in which it
will be required to answer for its conduct. See Burger King,
471 U.S. at 472. In any given case, there must be some
showing that the defendant purposefully availed itself of
the privilege of conducting activities within the forum state.
See id. at 475; Hanson v. Denckla, 357 U.S. 235, 253 (1958).
This requirement ensures that a defendant’s amenability to
jurisdiction is not based on fortuitous contacts, but on
contacts that demonstrate a real relationship with the state
with respect to the transaction at issue. See Burger King, 471
U.S. at 475. To this end, the Supreme Court repeatedly has
asked whether the defendant has deliberately engaged in
significant activities within the forum state, see Keeton v.
Hustler Magazine, Inc., 465 U.S. 770, 781 (1984), Kulko v.
California Superior Ct., 436 U.S. 84, 94-95 (1978), or whether
it has created continuing obligations between itself and a
resident of the forum, see Travelers Health Ass’n v. Virginia,
339 U.S. 643, 648 (1950).
No. 02-2655                                                   13

   It is especially important to note that, although territorial
presence may indeed be an important factor in many cases,
it is by no means essential. If, for example, a commercial
defendant’s efforts are directed toward a particular jurisdic-
tion, the fact that the actor did not actually enter the juris-
diction is not of crucial importance. See Calder v. Jones, 465
U.S. 783, 788-89 (1984). As the Supreme Court wrote in
Burger King, “a substantial amount of business is transacted
solely by mail and wire communications across state lines,
thus obviating the need for physical presence within a State
in which business is conducted.” Burger King, 471 U.S. at
476.
  Once it has been decided that a defendant purposefully
has established contacts within the forum state, those con-
tacts may be evaluated in light of other factors to determine,
in the final analysis, whether the exercise of jurisdiction
would be compatible with “fair play and substantial
justice.” Id. (quoting International Shoe, 326 U.S. at 320). In
this respect, the court, when appropriate, “may evaluate the
burden on the defendant, the forum State’s interest in
adjudicating the dispute, the plaintiff’s interest in obtaining
convenient and effective relief, the interstate judicial sys-
tem’s interest in obtaining the most efficient resolution of
[the underlying dispute], and the shared interest of the
several States in furthering fundamental substantive social
policies.” Id. at 477 (internal quotation marks omitted).
When the defendant’s minimum contacts with the forum are
relatively weak (although existent), these considerations
                                                               10
may militate in favor of the exercise of jurisdiction. See id.


10
  These factors rarely will justify a determination against per-
sonal jurisdiction. Usually, noted the Supreme Court in Burger
                                                   (continued...)
14                                                  No. 02-2655

  In addition to these general rules governing specific
jurisdiction, the Supreme Court has given us significant
guidance with respect to the application of these rules in
contractual matters. First, contracting with an out-of-state
party alone cannot establish automatically sufficient mini-
mum contacts in the other party’s home forum. See Burger
King, 471 U.S. at 478. Instead, we are directed to adopt a
“highly realistic” approach and to place the contract in the
context of the entire transaction of which it is a part. See id.
at 479 (internal quotation marks omitted). Thus, we must
take into account prior negotiations, contemplated future
consequences, the terms of the contract and the parties’
course of actual dealing with each other. See id. It is these
factors and this perspective that ought to guide the judicial
inquiry as to whether the defendant purposefully has
established minimum contacts within the forum.
  We also must keep in mind that the judicial evaluation of
personal jurisdiction based on minimum contacts must take
place in the construct mandated by the rules of procedure.
In the federal courts, the judicial approach to considering a
question of personal jurisdiction is well established. “[A]
complaint need not include facts alleging personal jurisdic-
tion.” Steel Warehouse of Wisconsin, Inc. v. Leach, 154 F.3d 712,
715 (7th Cir. 1998). However, once the defendant moves to
dismiss the complaint under Federal Rule of Civil Proce-
dure 12(b)(2) for lack of personal jurisdiction, the plaintiff


10
  (...continued)
King, these considerations may be accommodated through con-
sideration of means other than jurisdiction. For example, the
application of choice of law rules can usually provide an ade-
quate means of reconciling social policies of another state and a
change of venue can often mitigate adequately significant incon-
venience to the defendant.
No. 02-2655                                                       15

bears the burden of demonstrating the existence of jurisdic-
tion. See Central States, S.E. & S.W. Areas Pension Fund v.
Reimer Express World Corp., 230 F.3d 934, 939 (7th Cir. 2000);
Steel Warehouse, 154 F.3d at 715; RAR, Inc. v. Turner Diesel,
                                          11
Ltd., 107 F.3d 1272, 1276 (7th Cir. 1997).
  The precise nature of the plaintiff’s burden depends upon
whether an evidentiary hearing has been held. When the
district court holds an evidentiary hearing to determine
jurisdiction, the plaintiff must establish jurisdiction by a
preponderance of the evidence. See Hyatt Int’l Corp. v. Coco,
302 F.3d 707, 713 (7th Cir. 2002); see also Youn v. Track, Inc.,
324 F.3d 409, 417 (6th Cir. 2003). However, when the district
court rules on a defendant’s motion to dismiss based on the
submission of written materials, without the benefit of an
evidentiary hearing, as the district court did here, the
plaintiff “need only make out a prima facie case of personal
jurisdiction.” See Hyatt, 302 F.3d at 713; see also Weidner


11
   Indiana courts have held that “the defendant bears the burden
of proving the lack of personal jurisdiction by a preponderance
of the evidence, unless the lack of jurisdiction is apparent on the
face of the complaint.” Anthem Ins. Cos., Inc. v. Tenet Healthcare
Corp., 730 N.E.2d 1227, 1231 (Ind. 2000); see also American Econ.
Ins. Co. v. Felts, 759 N.E.2d 649, 654 (Ind. Ct. App. 2001); N. Texas
Steel Co., Inc. v. R.R. Donnelley & Sons Co., 679 N.E.2d 513, 519
(Ind. Ct. App. 1997). However, the proper allocation of the bur-
den of proof for purposes of personal jurisdiction in the federal
courts is not controlled by state law in diversity cases. See
Mountaire Feeds, Inc. v. Agro Impex, S.A., 677 F.2d 651, 653 n.3 (8th
Cir. 1982). As stated by our colleagues in the Eighth Circuit, “[i]t
is by now well-settled that the party seeking to invoke the juris-
diction of a federal court has the burden of establishing that
jurisdiction exists, and the burden may not be shifted to the party
challenging the jurisdiction.” Id. (internal quotation marks
omitted).
16                                                       No. 02-2655

Communications, Inc. v. H.R.H. Prince Bandar Al Faisal, 859
F.2d 1302, 1306 n.7 (7th Cir. 1988); Nelson v. Park Indus., Inc.,
717 F.2d 1120, 1123 (7th Cir. 1983) (stating that a court may
receive and weigh affidavits to determine whether it has
personal jurisdiction and that, during this preliminary
proceeding, “the burden of proof is met by a prima facie
showing that personal jurisdiction is conferred under the
relevant jurisdictional statute”). In evaluating whether the
prima facie standard has been satisfied, the plaintiff “is
entitled to the resolution in its favor of all disputes concern-
ing relevant facts presented in the record.” Nelson, 717 F.2d
at 1123; see also RAR, 107 F.3d at 1275 (stating that the
plaintiff “is entitled to have any conflicts in the affidavits
resolved in its favor”).
  Other circuits follow essentially the same approach,
requiring the plaintiff to establish a prima facie case of
                                          12
personal jurisdiction over the defendant. Decisions from


12
   See, e.g., Epps v. Stewart Info. Servs. Corp., 327 F.3d 642, 647 (8th
Cir. 2003) (“To defeat a motion to dismiss for lack of personal
jurisdiction, the nonmoving party need only make a prima facie
showing of jurisdiction.”); Quick Techs., Inc. v. Sage Group PLC,
313 F.3d 338, 343 (5th Cir. 2002) (“When the district court rules on
a motion to dismiss for lack of personal jurisdiction without an
evidentiary hearing, the plaintiff may bear his burden by pre-
senting a prima facie case that personal jurisdiction is proper.”)
(internal quotation marks omitted); United States v. Swiss Ameri-
can Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001) (“When a district
court rules on a motion to dismiss for lack of personal jurisdiction
without holding an evidentiary hearing, as in this case, the ‘prima
facie’ standard governs its determination.”); Myers v. Bennett Law
Offices, 238 F.3d 1068, 1071 (9th Cir. 2001) (“When personal
jurisdiction is challenged by motion as an initial response, and
the [district] court determines that it will receive only affidavits
                                                          (continued...)
No. 02-2655                                                          17

other circuits also tend to emphasize that, once the defen-
dant has submitted affidavits or other evidence in opposi-
tion to the exercise of jurisdiction, the plaintiff must go
beyond the pleadings and submit affirmative evidence
                                            13
supporting the exercise of jurisdiction. These cases also
make clear that, under the prima facie standard, the plaintiff
is entitled to have any conflicts in the affidavits (or support-
                                       14
ing materials) resolved in its favor. With these principles
in mind, we turn to the case before us.



12
  (...continued)
or affidavits plus discovery materials, these very limitations
dictate that a plaintiff must make only a prima facie showing of
jurisdictional facts through the submitted materials in order to
avoid a defendant’s motion to dismiss.”) (internal quotation
marks omitted).
13
   See, e.g., Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th
Cir. 2002) (“Where, as here, the defendant submits affidavits to
the contrary, the burden traditionally shifts back to the plaintiff
to produce evidence supporting jurisdiction unless those affi-
davits contain only conclusory assertions that the defendant is
not subject to jurisdiction.”); Swiss American Bank, 274 F.3d at
619 (“The prima facie showing must be based upon evidence
of specific facts set forth in the record. To meet this requirement,
the plaintiff must go beyond the pleadings and make affirma-
tive proof.”) (internal quotation marks and citation omitted).
14
   See Meier, 288 F.3d at 1269 (“Where the plaintiff’s complaint
and supporting evidence conflict with the defendant’s affidavits,
the court must construe all reasonable inferences in favor of the
plaintiff.”); Swiss American Bank, 274 F.3d at 619 (“[I]n evaluating
whether the prima facie standard has been satisfied, the district
court is not acting as a factfinder; rather, it accepts properly
supported proffers of evidence by a plaintiff as true and makes
its ruling as a matter of law.”) (internal quotation marks omitted).
18                                                  No. 02-2655

  PRF places great emphasis on its contention that, simply
by purchasing the PRF-Sterling contract, SSBO France has
subjected itself to specific jurisdiction in Indiana. PRF
reasons that, because Sterling was subject to personal
jurisdiction in Indiana based on its contractual relationship
with PRF, SSBO France also is subject to personal jurisdic-
tion because the contacts of a predecessor-in-interest
corporation are imputed to a successor-in-interest corpora-
tion for purposes of personal jurisdiction. SSBO France takes
another view. It submits that it cannot be considered to
stand in the shoes of Sterling for purposes of personal
jurisdiction. It reasons that, although it assumed Sterling’s
surviving contractual obligations to PRF, it is not Sterling’s
corporate successor because it obtained ownership of less
than the sum total of Sterling.
  PRF is correct in stating that several courts have recog-
nized that the jurisdictional contacts of a predecessor cor-
poration may be imputed to its successor corporation
without offending due process. See Patin v. Thoroughbred
Power Boats Inc., 294 F.3d 640, 654 (5th Cir. 2002) (“[A]
successor corporation that is deemed to be a ‘mere continua-
tion’ of its predecessor corporation can be bound by the
predecessor corporation’s voluntary submission to the
personal jurisdiction of a court.”); Williams v. Bowman
Livestock Equip. Co., 927 F.2d 1128, 1131 (10th Cir. 1991) (“A
corporation’s contacts with a forum may be imputed to its
successor if forum law would hold the successor liable for
                                  15
the actions of its predecessor.”). The Fifth Circuit in Patin
explained that the rationale for such a rule is that, because


15
   See also Select Creations, Inc. v. Paliafito America Inc., 852
F. Supp. 740, 765 (E.D. Wis. 1994) (“If a court has personal
jurisdiction over the predecessor in interest, once successor
liability is established, personal jurisdiction over the successor
in interest necessarily exists.”).
No. 02-2655                                                   19

the two corporations “are the same entity, the jurisdictional
contacts of one are the jurisdictional contacts of the other for
the purposes of the International Shoe due process analysis.”
Patin, 294 F.3d at 653.
   SSBO France does not take issue with these cases. Rather,
it maintains that these authorities do not control the situa-
tion before us because SSBO France is not a corporate
successor. SSBO France contends that it is more appropri-
ately characterized as the assignee of certain intellectual
property rights sold by Sterling. It further contends that,
because it is not the successor-in-interest to Sterling, it
would be unfair to impute to it the contacts that Sterling had
with Indiana in a significantly different stage in the contrac-
tual relationship.
  Whether an assignee of a contract necessarily assumes the
assignor’s contacts with the forum state for purposes of
personal jurisdiction is not an issue that has confronted
many courts. Notably, however, the courts that have done
so have recognized the distinction made by SSBO France
and have determined that an assignee does not step auto-
matically into the shoes of the assignor for purposes of
personal jurisdiction. See Russellville Steel Co., Inc. v. Sears,
Roebuck & Co., No. 99 C 485, 2000 WL 91680, at *3 (N.D. Ill.
Jan. 19, 2000) (“The fact that the assignor can be sued in the
forum state does not necessarily mean that the assignee can
be sued there.”); Lobatto v. Berney, No. 98 CIV 1984 SWK,
1999 WL 672994, at *8 (S.D.N.Y. Aug. 26, 1999) (“Jurisdiction
over an assignee must be based on the assignee’s own acts
and does not arise solely because the assignor may be
subject to personal jurisdiction.”); Rogers v. 5-Star Mgmt.,
Inc., 946 F. Supp. 907, 913 (D.N.M. 1996) (“[A] [c]ourt
should determine its personal jurisdiction over an assignee
independently of its personal jurisdiction over the as-
signor.”). In reaching that result, these courts have relied
20                                                   No. 02-2655

upon two points. First, as a general proposition, “ ‘[e]ach
defendant’s contacts with the forum State must be assessed
individually.’” Rogers, 946 F. Supp. at 913 (quoting Calder v.
Jones, 465 U.S. 783, 790 (1984)). Second, “ ‘ the unilateral
activity of parties other than the non-resident defendant
cannot satisfy the requirement of the defendant’s contacts
with the forum state.’” Id. (quoting Barry v. Mortgage
Servicing Acquisition Corp., 909 F. Supp. 65, 74 (D.R.I. 1995)
(citing Burger King, 471 U.S. at 474)).
  Given the Supreme Court’s emphasis on the need for an
individual assessment of a particular defendant’s contacts
with the forum state, the distinction between a corporate
successor and an assignee of a contract is a sound one. In
the corporate successor context, the successor corporation
has chosen to stand in the shoes of its predecessor and has
chosen to accept the business expectations of those who
have dealt previously with that predecessor. Therefore, it
can be expected to be haled into the same courts as its
predecessor. An assignee does not have the same relation-
ship with the entities that contracted with the assignor.
Rather, it purchases certain specific contractual rights and
assumes certain specific obligations. Because due process
generally requires that each defendant’s contacts with the
forum state be assessed individually, a general rule that
imputes the assignor’s forum contacts to the assignee
would, at least in some cases, violate the established norms
of due process.
  We do not believe that the record before us permits the
conclusion that SSBO France is a “mere continuation” of
Sterling. It did not merge with Sterling, nor did it purchase
all (or substantially all) of Sterling’s assets. In our view, it is
far more accurate to regard SSBO France as having pur-
chased particular assets of Sterling. We therefore must
determine whether, with respect to those assets, PRF has
No. 02-2655                                                21

established that SSBO France should have had the expecta-
tion that it could be haled into a court situated in Indiana
with respect to these property rights.
  In characterizing SSBO France as a corporate successor,
PRF has little difficulty in establishing that Sterling’s
contacts with Indiana under the PRF-Sterling Agreement
would render Sterling amenable to suit in Indiana. “While
an out-of-state party’s contract with an in-state party is not
enough alone to establish the requisite minimum contacts,
‘prior negotiations and contemplated future consequences,
along with the terms of the contract and the parties’ actual
course of dealing’ may indicate the purposeful availment
that makes litigating in the forum state foreseeable to the
defendant.” Hyatt, 302 F.3d at 716 (quoting Burger King, 471
U.S. at 479). Sterling made the deliberate decision to con-
tract with an Indiana resident in furtherance of its pharma-
ceutical business. The Agreement was negotiated in Indiana
and provided for the application of Indiana law. At the time
of its formation, the Agreement clearly “envisioned continu-
ing and wide-reaching contacts” between Sterling and PRF
in Indiana. Burger King, 471 U.S. at 480. The Agreement
contemplated not only that a substantial portion of the
research would be conducted by Purdue scientists in West
Lafayette, but also that Sterling personnel would travel to
Indiana on a semi-regular basis in order to monitor and
evaluate the progress of the sponsored research. In further-
ance of the Agreement, Sterling regularly shipped research
samples to Dr. Rossmann and his associates in Indiana for
their analysis. Also, Sterling scientists and employees
actually made several visits to Purdue’s campus in West
Lafayette to discuss and evaluate the progress of PRF’s
research. In addition to these physical visits by Sterling
personnel, Sterling established and maintained ongoing
communications with PRF through use of mail, telephone,
22                                               No. 02-2655

facsimile and other means of communication. Based on
these contacts, it is evident that Sterling “purposefully
established minimum contacts” within Indiana. Burger King,
471 U.S. at 476.
   As we already have noted, we believe that we must regard
SSBO France not as a corporate successor but as the assignee
of certain property rights of Sterling. When we thus limit
our focus only to SSBO France’s contacts with the state, PRF
makes only a feeble attempt to justify the exercise of
personal jurisdiction over SSBO France. In assessing this
situation, we employ the approach outlined in Burger King.
Essentially, we must assess the contractual situation and ask
whether, at the time SSBO France purchased these property
rights of Sterling or indeed at any time thereafter but before
the commencement of this action, SSBO France so structured
its business affairs that it reasonably could have predicted
that it would be answerable in a court situated in Indiana
for its actions with respect to these transactions. When we
undertake this assessment, it becomes clear that, on the
record it made in this case, PRF has failed to establish this
proposition.
  SSBO France, as opposed to Sterling, did not solicit or
negotiate a contract with an Indiana resident in connection
with the development of pleconaril. Although SSBO France
acquired such a contract from Sterling through an asset
purchase agreement, we note that the negotiations between
Sterling and SSBO France took place in France and New
York and that SSBO France acquired the Agreement only as
a part of Sterling’s larger ethical pharmaceutical business,
not as an individually negotiated assignment. The fact that
part of Sterling’s ethical pharmaceutical business was
derived from a contract that had been substantially per-
formed in Indiana by an Indiana resident was of no con-
sequence to SSBO France.
No. 02-2655                                                   23

  Additionally, although PRF has presented evidence that
Sterling made several visits to West Lafayette to discuss and
to evaluate the progress of Dr. Rothmann’s and his associ-
ates’ research under the Agreement, PRF has presented
absolutely no evidence that SSBO France entered Indiana in
furtherance of the contract. Of course, SSBO France’s lack of
presence in Indiana in connection with this contractual
relationship is not outcome determinative of the jurisdic-
tional issue in itself. The courts have “never held that the
lack of presence in the forum state is determinative of the
lack of jurisdiction.” Heritage House Rests., Inc. v. Continental
Funding Group, Inc., 906 F.2d 276, 283 (7th Cir. 1990). Indeed,
“jurisdiction ‘may not be avoided merely because the
defendant did not physically enter the forum State’ where the
commercial defendant’s ‘efforts are purposefully directed
toward residents of’ that state.” Id. (quoting Burger King, 471
U.S. at 476). However, there are other considerations,
including the complete lack of evidence regarding any
course of actual dealing between SSBO France and PRF, that
lead us to believe that SSBO France did not purposefully
direct its commercial efforts toward Indiana.
  Chief among these considerations is that PRF has made no
attempt to establish that, at the time the contract was
assigned to SSBO France or at any time thereafter, the
business relationship between Sterling and PRF continued
to call for or contemplated the active participation of SSBO
France in research efforts within Indiana. Indeed, insofar as
this record discloses, PRF’s research obligations under the
contract had been substantially performed by the time of the
assignment of the contract to SSBO France. This point was
confirmed by counsel at oral argument. PRF has made no
serious effort to indicate how SSBO France could have
foreseen the necessity of having the same contact with
Indiana as had been required of Sterling at an earlier stage
24                                                 No. 02-2655

of the contractual relationship. PRF makes no argument that
SSBO France purchased an agreement that contemplated
additional developmental work in Indiana.
   Although choice of law provisions may be some indica-
tion that a defendant purposefully has availed itself of the
protection of the laws of a particular jurisdiction, see Burger
King, 471 U.S. at 482, this factor is entitled to less weight in
a case such as this one in which the assignee did not
negotiate the choice of law provision, see Rogers, 946 F.
Supp. at 912. More fundamentally, there is no indication
that, when SSBO France took over the contract, there was
any reason for it to believe that acceptance of a contractual
right governed by Indiana law would necessarily lead to
litigation in the courts situated in Indiana. Indeed, several
other factors made it quite reasonable for SSBO France to
give comparatively little weight to the choice of law clause.
Notably, the underlying contract, although containing a
choice of law clause, did not contain a forum selection
clause. Even when PRF and Sterling initially entered into
the Agreement and the need for collaboration on the
research effort was understood to be a part of the parties’
mutual obligation, they did not provide that any lawsuit
arising out of the relationship would necessarily be resolved
in Indiana. If Sterling did not provide for litigation to occur
in Indiana at the commencement of the relationship, we
cannot say that its assignee, SSBO France, necessarily would
regard such a contingency as a viable one. SSBO France, in
examining the contract and assessing its business exposure,
undoubtedly would note that the contract clearly foresaw
the contingency that Sterling might sell its contractual
rights. Notably, although providing for such a transfer, the
contract in no way provided for PRF to have any say in the
location of the purchaser.
No. 02-2655                                                     25

  Based on the totality of these considerations, we must
conclude that PRF has failed to make a prima facie showing
of specific jurisdiction over SSBO France. The record simply
will not support the conclusion that SSBO France purpose-
fully availed itself of the benefits of conducting business in
Indiana with respect to this litigation.


B. General Jurisdiction
  Having determined that SSBO France’s contacts with
Indiana relating to this litigation are insufficient to establish
specific jurisdiction, we briefly consider PRF’s alternative
argument that SSBO France’s other contacts with the forum
are sufficient to support the exercise of general jurisdiction.
  Unlike specific jurisdiction, general jurisdiction allows a
defendant to be sued in the forum regardless of the subject
matter of the litigation. See Logan Prods., Inc. v. Optibase, Inc.,
103 F.3d 49, 52 (7th Cir. 1996). However, the constitutional
requirement for general jurisdiction is “considerably more
stringent” than that required for specific jurisdiction. United
States v. Swiss American Bank, Ltd., 274 F.3d 610, 618 (1st Cir.
2001) (internal quotation marks omitted); see also ESAB
Group, Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997)
(“[T]he threshold level of minimum contacts to confer
general jurisdiction is significantly higher than for specific
jurisdiction.”). General jurisdiction is permitted only where
the defendant has “continuous and systematic general bus-
iness contacts” with the forum. See Helicopteros Nacionales de
Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984); see also Hyatt
Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002); RAR, Inc.
v. Turner Diesel, Ltd., 107 F.3d 1272, 1277 (7th Cir. 1997).
These contacts must be so extensive to be tantamount to
SSBO France being constructively present in the state to
26                                                      No. 02-2655

such a degree that it would be fundamentally fair to require
it to answer in an Indiana court in any litigation arising out
of any transaction or occurrence taking place anywhere in the
        16
world. Purdue suggests no basis that would permit us to
draw such a conclusion.
  PRF makes two arguments with respect to general
jurisdiction: (1) that SSBO France’s contacts with Eli Lilly, an
Indiana resident, are sufficient to establish continuous and
systematic contacts with Indiana, and (2) that SSBO France
is subject to personal jurisdiction under the stream of
commerce theory because SSBO France knows and intends
                                   17
for its products to reach Indiana.


16
  See Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082,
1086 (9th Cir. 2000) (General jurisdiction “requires that the de-
fendant’s contacts be of the sort that approximate physical pre-
sence.”); Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149
(6th Cir. 1997) (General jurisdiction requires a “showing that the
defendant has continuous and systematic contacts with the forum
state sufficient to justify the state’s exercise of judicial power with
respect to any and all claims the plaintiff may have against the
defendant.”).
17
   PRF also contends that SSBO France is subject to general
jurisdiction in Indiana based on the contacts of its wholly-owned
subsidiary, SSBO U.S. PRF concedes that, as a general rule, the
jurisdictional contacts of a subsidiary corporation are not im-
puted to the parent. See Central States, S.E. & S.W. Areas Pen-
sion Fund v. Reimer Express World Corp., 230 F.3d 934, 943-44 (7th
Cir. 2000); Consolidated Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286,
1293 (11th Cir. 2000); Dickson Marine Inc. v. Panalpina, Inc., 179
F.3d 331, 338 (5th Cir. 1999); Szakacs v. Anheuser-Busch Cos., Inc.,
644 F. Supp. 1121, 1125 (N.D. Ind. 1986); Anthem Ins. Cos., Inc. v.
Tenet Healthcare Corp., 730 N.E.2d 1227, 1240 n.17 (Ind. 2000).
                                                        (continued...)
No. 02-2655                                                      27

  As to PRF’s first contention, it suffices to say that SSBO
France’s contacts with Eli Lilly in Indiana are not so con-
tinuous and systematic that SSBO France could reasonably
foresee being haled into court in Indiana for any matter. See
Int’l Med. Group, Inc. v. American Arbitration Ass’n, Inc., 312
F.3d 833, 846 (7th Cir. 2002). The record reflects that SSBO
France has entered into several confidentiality agreements
with Eli Lilly and made a few visits to Indiana in further-
ance of these agreements; such a collaborative effort with a
single Indiana-based corporation is simply insufficient to
satisfy the demanding standard set forth by the Supreme
                                            18
Court of the United States in Helicopteros.


17
   (...continued)
However, PRF submits that this case presents an exception to the
general rule because SSBO France exerts greater than normal
control over SSBO U.S. and because SSBO U.S. acts as an agent
for SSBO France. See Anthem, 730 N.E.2d at 1240 n.17 (“Although
the contacts of a subsidiary may be aggregated with the contacts
of the parent to achieve personal jurisdiction over the parent, this
is only possible in the narrow instances ‘[w]here a parent utilizes
its subsidiary in such a way that an agency relationship can be
perceived . . . [or] the parent has greater control over the subsid-
iary than normally associated with common ownership and
directorship or where the subsidiary is merely an empty shell.’”)
(quoting Wesleyan Pension Fund, Inc. v. First Albany Corp., 964 F.
Supp. 1255, 1261 (S.D. Ind. 1997)). We disagree. “Parents of
wholly owned subsidiaries necessarily control, direct, and super-
vise the subsidiaries to some extent.” IDS Life Ins. Co. v.
SunAmerica Life Ins. Co., 136 F.3d 537, 540 (7th Cir. 1998). PRF has
not demonstrated that SSBO France exerts an unusually high
degree of control over SSBO U.S. Nor has PRF shown that SSBO
U.S.’s corporate existence is simply a formality and that SSBO
U.S. is merely SSBO France’s agent.
18
  We note that the district court granted SSBO France’s motion
to dismiss before the close of discovery. However, we need not
                                                 (continued...)
28                                                        No. 02-2655

  In regard to the second contention, PRF’s reliance on the
stream of commerce theory is misplaced because that theory
is relevant only to the exercise of specific jurisdiction; it
provides no basis for exercising general jurisdiction over a
nonresident defendant. See Alpine View Co. Ltd. v. Atlas
Copco AB, 205 F.3d 208, 216 (5th Cir. 2000) (“We have
specifically rejected a party’s reliance on the stream-of-
commerce theory to support asserting general jurisdiction
                                   19
over a nonresident defendant.”). Because PRF does not
allege that it was injured by a product that was placed into



18
  (...continued)
determine whether this was an abuse of discretion because PRF’s
treatment of this contention on appeal is perfunctory. PRF simply
states: “PRF sought additional detail regarding these contacts
through a 30(b)(6) deposition of [SSBO] France and a motion to
compel. The District Court inexplicably failed to rule on that
motion to compel. Had [SSBO] France been ordered by the
District Court to answer questions regarding its contacts with
Indiana[,] Eli Lilly in particular, the record before this Court
would be even more vivid.” Appellant’s Br. at 26-27. Our pre-
cedent makes clear that an argument not developed or supported
by legal authority on appeal is waived. See United States v. Jones,
224 F.3d 621, 626 (7th Cir. 2000); Spath v. Hayes Wheels Int’l-
Indiana, Inc., 211 F.3d 392, 397 (7th Cir. 2000); Thompson v. Boggs,
33 F.3d 847, 854 (7th Cir. 1994).
19
   See also Pennzoil Prods. Co. v. Colelli & Assocs., Inc., 149 F.3d 197,
203 (3d Cir. 1998) (“[C]ourts have developed the ‘stream of com-
merce’ theory by which specific jurisdiction is asserted over a
nonresident defendant.”); Barone v. Rich Bros. Interstate Display
Fireworks Co., 25 F.3d 610, 612 (8th Cir. 1994) (“[T]his case
requires us to take another look at a type of specific jurisdiction
(as opposed to general jurisdiction), that has been labeled ‘stream
of commerce.’ ”) (internal citation omitted); Boone v. Oy Partek AB,
724 A.2d 1150, 1156 (Del. Super. Ct. 1997) (“The stream of com-
merce theory . . . rests on a specific rather than general jurisdic-
tion rationale.”).
No. 02-2655                                                  29

the stream of commerce through SSBO France’s distribution
channel, PRF cannot rely on the stream of commerce theory
to establish jurisdiction over SSBO France. See World-Wide
Volkswagen, 444 U.S. at 297 (stating that, if the sale of a
product “arises from the efforts of the manufacturer or
distributor to serve, directly or indirectly, the market for its
product in other States, it is not unreasonable to subject it to
suit in one of those States if its allegedly defective merchan-
dise has there been the source of injury to its owner or to
others”). Accordingly, there is no basis for exercising
general jurisdiction over SSBO France.


                         Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                                     AFFIRMED
A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                     USCA-02-C-0072—8-4-03